Per Curiam:
Accepting the contention of the plaintiff that he attempted to and did set out but one cause of action in his complaint, paragraphs 8, 9, all but the first six lines of paragraph 19, and paragraph 22 are irrelevant and redundant to said cause of action so claimed to be alleged. The order appealed from should, therefore, be modified by providing that the matter indicated should be stricken from the complaint and as so modified affirmed, without costs to either party. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order modified as stated in order and as modified affirmed, without costs. Order to be settled on notice.